TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00071-CV



                                       Becky, Ltd., Appellant

                                                   v.

      Milestone Community Builders, LLC; The City of Cedar Park; Matt Powell;
  Stephen Thomas; Mitch Fuller; Lyle Grimes; Lowell Moore; Jon Lux; and Don Tracy,
                                      Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
         NO. D-1-GN-14-001293, HONORABLE TIM SULAK, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Becky, Ltd. filed a notice of appeal on January 29, 2015, stating that it was

appealing from the trial court’s order granting defendants’ plea to the jurisdiction that was signed

on December 23, 2014. We later granted Becky’s unopposed motion to abate the appeal. Becky had

informed us that it had come to its attention that the trial court’s order was not yet final because it

did not dispose of all claims and all parties. However, the remaining defendant had asked the trial

court to enter an order granting its motion to dismiss, and Becky anticipated that the trial court would

soon enter an order.

                Becky has now filed a motion to dismiss the appeal without prejudice as untimely.

Becky has informed us that the trial court denied the remaining defendant’s motion to dismiss
Becky’s claims against it, and therefore, there is no final judgment entered in the proceedings below.

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                               __________________________________________

                                               Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed on Appellant’s Motion

Filed: April 9, 2015




                                                  2